                    EXHIBIT E




Case 3:20-cv-00641 Document 21-5 Filed 08/28/20 Page 1 of 5 PageID #: 285
                                                 RUDNER               LAW OFFICES




Steven M.Rudner


        August 26,2020


        By First Class US Mail certified mail
        Return Receipt Requested and
        email tojenniferaltman@pillsburylaw.corn
        Ms.Jennifer Altman
        Pillsbury Winthrop Shaw Pittman LLP
        600 Brickell Avenue,Suite 3100
        Miami,FL 33131

                  Re:     Case No.3:20-cv-00641
                          The Lampo Group,LLC,et al

                          Marriott Hotel Services,Inc., et al

        Dear Ms.Altman:

                 As you are aware,Marriott previously invoiced the cancellation fees for Gaylord Palms,
        Gaylord Texan and Gaylord Rockies. All three properties calculated the cancellation fee using a
        combination of contracted Run of the House / Staff Room rates rather than the contracted rates
        for all room types, as specified in the cancellation provisions of the subject contracts. Attached
        please find revised invoices,the payment of which,including interest,is governed by the
        contracts between the parties.

                  Please do not hesitate to contact me with any questions.

                                                                                          rely,


                                                                                     teven M.Rudner




           Case 3:20-cv-00641 Document 21-5 Filed 08/28/20 Page 2 of 5 PageID #: 286
                   12740 Hillcrest Road . Suite 240.Dallas .Texas .75230.Main 214.373.1900.email.rudner@hotellawyers.com
                                           GAYLORD    PALMS *




Ramsey Solutions                                                            August 21,2020




                                                INVOICE

Account Number                                                                   107032020



Code                         Description                                            Charge

Cancellation Fee - M-KXE7Z2X


Room - Cancellation Fee                                                        1,346,550.00


F&B - Cancellation Fee                                                          525,000.00




SUBTOTAL                                                                      $1,871,550.00

 Advance Deposit Payment Received                                            ($1,212,950.45)


 TOTAL                                                                          $658,599.55



                                      PLEASE REMIT PAYMENT TO:
                             GAYLORD PALMS RESORT & CONVENTION CENTER
                                      ACCOUNTING DEPARTMENT
                          6000 W. OSCEOLA PARKWAY KISSIMMEE,FLORIDA 34746




Case 3:20-cv-00641 Document 21-5 Filed 08/28/20 Page 3 of 5 PageID #: 287
                                                                  lil

                                        GAY           LORD                  TEXAN'
                                             RESORT           &   CONVENTION      CENTER

                                                     (7   2       ,7 1   CK --)




COMPANY       Ramsey Solutions EntreLeadership Summit 2021                                                 Date         8/26/20
ADDRESS       1749 Mallory Lane                                                                            Event Date   5/15/21-5/21/21
              Brentwood,TN                                                                                 Invoice #    M-A3D9XGL
TELEPHONE     877-410-3283 x5503                                                                           Due Date     9/25/20
ATTN:         Joe Leavitt

     DATE                           DESCRIPTION OF CHARGES                                   DEBITS          CREDITS          BALANCE

              Meeting Dates: 5/15/21-5/21/21

    8/26/20   Contracted Rooms Revenue                                                     $1,141,661.55
              75% Total Room Revenue




    8/26/20   Contracted Food and Beverage                                                  $350,000.00
              $700,000 x 50%




              Mail payment to: Gaylord Hotel Toxan
              Attn: Accounting Department
              1501 Gaylord Trail
              Grapevine, TX 76051



               Balance Due                                                                                                 $1,491,661.55




      Case 3:20-cv-00641 Document 21-5 Filed 08/28/20 Page 4 of 5 PageID #: 288
                                                    GAYLORD         ROCKIES'"
                                                      RESORT & CONVENTION CENTER




                                                                                                      Invoice No.            M-AF1 EDBD

Ramsey Solutions                                                                                      Invoice Date               08/26/20
Attention: Joe Leavitt
1749 Mallory Lane                                                                                     Due Date                   09/25/20
Brentwood,TN
877-410-3283 x5503




   Dept.                        Description                                                                                  Amount




              REVISED GUESTROOM CANCELLATION                                                                             $     656,633.20
              40% of Total Room Revenue



              FOOD & BEVERAGE/RENTAL CANCELLATION                                                                        $            -
              0% of F&B Revenue




               Rooms - City Lodger's Tax (8.00%)                                                                         $            -
               Rooms - State Lodger's Tax (4.75%)                                                                        $




               LESS: Deposits Paid                                                                                       $            -
               PMS Account:

                                                                 GRAND TOTALS:                          $            -   $     656,633.20




                                                                                         TOTAL DUE:                      $     656,633.20



  Please Remit Payment To:                                        Wire Instructions:
  Gaylord Rockies Resort & Convention Center                      Bank of America
  Attention: Alex Vassilaros                                      Account Name: Marriott Hotel Services, Inc
  6700 N.Gaylord Rockies Blvd.                                    Account #: 4427321083
  Aurora, CO 80019                                                ACH Rounting: 111000012
  phone: 720-574-1422                                             Wire (Origination and Receiving: 026009593




                    Case 3:20-cv-00641 Document 21-5 Filed 08/28/20 Page 5 of 5 PageID #: 289
